Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201811038248.1, filed on September 06, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, 12, 14, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of copending Application No. 16/200,793 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Since claims 7-14 of the copending application teaches every limitation of claims 1-4, 7-8, 12, 14, and 17 of the instant application, claims 1-4, 7-8, 12, 14, and 17 are anticipated by and obviously encompassed by claims 7-14 of the copending application. 
Regarding claim 1, the copending application teaches (claim 7): A chassis component of a railway vehicle, comprising two lower boundary beams provided at an interval and a sleeper beam provided between the two lower boundary beams, the sleeper beam comprising: a web structure; a center pin, connected with a bogie of a railway vehicle; and a mounting frame, connected with the web structure, the center pin being provided on the mounting frame, the mounting frame comprising a plurality of vertical plates, and the plurality of vertical plates being provided at an interval along an outer wall surface of the center pin.
Regarding claim 2, the copending application teaches (claim 8): the sleeper beam comprises two web structures, the mounting frame being located between the two web structures.
Regarding claim 3, the copending application teaches (claim 8): the sleeper beam further comprises a plurality of rib plates, each of the two web structures comprises two webs provided at an interval, the plurality of rib plates is provided between the two webs at an interval, and the web structure is connected with at least one of the plurality of vertical plates of the mounting frame through at least one of the plurality of rib plates.
Regarding claim 4, the copending application teaches (claim 9): the sleeper beam further comprises: an upper cover plate, covering the two webs, the upper cover plate being provided with a plurality of through holes, at least one of the rib plates being provided with a bulge, and the bulge matching a corresponding through hole in the plurality of through holes; and a lower cover plate, provided at a lower part of each of the two webs, the lower cover plate being fixedly connected with each of the plurality of rib plates.
Regarding claim 7, the copending application teaches (claim 10): a plurality of cross beam components provided between the two lower boundary beams, the plurality of cross beam components 
Regarding claim 8, the copending application teaches (claim 11): each of the two lower boundary beams comprises a first flat plate, a vertical plate and a second flat plate connected in sequence, a width size L1 of the first flat plate is greater than a width size L2 of the second flat plate, and the connecting seat comprises: a first connecting plate, connected with the vertical plate; a second connecting plate, forming an included angle with the first connecting plate, the second connecting plate being connected with a corresponding cross beam component in the plurality of cross beam components; and a third connecting plate, forming an included angle with the first connecting plate and the second connecting plate respectively, the third connecting plate being connected with the first flat plate or the second flat plate.
Regarding claim 12, the copending application teaches (claim 12): in a height direction of each of the two lower boundary beams, at least one of the plurality of cross beam components comprises a first cross beam and a second cross beam provided below the first cross beam, the first cross beam and the second cross beam form a mounting cavity, and a part of a floor of the railway vehicle is inserted in the mounting cavity.
Regarding claim 14, the copending application teaches (claim 13): a middle beam, provided between the two lower boundary beams, the middle beam extending along the length direction of each of the two lower boundary beams, and a cross section of the middle beam being Z-shaped in a width direction of the railway vehicle.
Regarding claim 17, the copending application teaches (claim 14): a pipe passage structure, one side, facing a vehicle body of the railway vehicle, of at least one of the two lower boundary beams being 

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holabeck et al. (US 4,589,348 A).
Regarding claim 1, Holabeck teaches (Fig. 1-2): A chassis component of a railway vehicle, comprising two lower boundary beams (15) provided at an interval and a sleeper beam (31) provided between the two lower boundary beams (15), the sleeper beam (31) comprising: a web structure (41); a center pin (78), connected with a bogie of a railway vehicle (Fig. 2); and a mounting frame (Fig. 3), 
Regarding claim 2, Holabeck teaches the elements of claim 1, as stated above. Holabeck further teaches (Fig. 1-3): the sleeper beam (31) comprises two web structures (41), the mounting frame (Fig. 3) being located between the two web structures (41).
Regarding claim 3, Holabeck teaches the elements of claim 2, as stated above. Holabeck further teaches (1-3): the sleeper beam (31) further comprises a plurality of rib plates (33a, 44), each of the two web structures (41) comprises two webs (41) provided at an interval, the plurality of rib plates (33a, 44) is provided between the two webs (41) at an interval (Fig. 1-3), and the web structure (41) is connected with at least one of the plurality of vertical plates (63, 65) of the mounting frame (Fig. 3) through at least one of the plurality of rib plates (33a).
Regarding claim 5, Holabeck teaches the elements of claim 3, as stated above. Holabeck further teaches (Fig. 1-2 and 5): the sleeper beam (31) further comprises two inner boundary beams (43), the two inner boundary beams (43) being provided at an interval (Fig. 2), the two inner boundary beams (43) being in one-to-one corresponding connection with the two lower boundary beams (15) (Fig. 1 and 5), and each of the inner boundary beams (43) being connected with the two webs (41)of at least one of the web structures (41).
Regarding claim 7, Holabeck teaches the elements of claim 1, as stated above. Holabeck further teaches (Fig. 5): a plurality of cross beam components (101, 111) provided between the two lower boundary beams (15), the plurality of cross beam components (101, 111) being provided at an interval along a length direction of each of the two lower boundary beams (15) (Fig. 5), at least one of the two lower boundary beams (15) being provided with a connecting seat (annotated Fig. 5 below), and at least one end of each of the plurality of cross beam components (101, 111) being connected with a 
Regarding claim 20, Holabeck teaches the elements of claim 1, as stated above. Holabeck further teaches: A railway vehicle (col. 1, line 5), comprising a vehicle body structure (col. 1, line 32) and a chassis component (Fig. 1-2) connected with the vehicle body structure (col. 1, lines 32-36), wherein the chassis component is the chassis component as claimed in claim 1 (see claim 1 rejection above). 


    PNG
    media_image1.png
    402
    764
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holabeck et al. (US 4,589,348 A), in view of Han et al. (US 10,730,145 B2).
Regarding claim 4, Holabeck teaches the elements of claim 3, as stated above. Holabeck further teaches (Fig. 1-2): the sleeper beam further comprises: an upper cover plate (23), covering the two webs (41); and a lower cover plate (45), provided at a lower part of each of the two webs (41), the lower cover plate (45) being fixedly connected with each of the plurality of rib plates (33a, 44). 
Holabeck does not explicitly teach that the upper cover plates are provided with a plurality of through holes, at least one rib plate has a bulge, and the bulge matches with the corresponding through hole. However, Han teaches (Fig. 1-2):  at least one of the sleeper beams further comprises an upper cover plate (1) covering the web (9), the upper cover plate is provided with a plurality of through holes (Han, Col. 6, lines 59-63; Fig. 1-2), at least one of the rib plates is provided with a bulge (Han, Col. 6, lines 59-63; Fig. 1-2 and 7), and the bulge matches the corresponding through hole (Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Holabeck to include a plurality of through holes in the upper cover plate, at least one rib plate with a bulge, and have the bulge match with the corresponding through hole, as taught by Han. Doing so would ensure “the plugging cooperation between the bulge and the through holes has a great self-rigidity, which is able to realize a self-constraint of the beam structure welding, thereby exerting the advantages of deep fusion penetration, low heat input, small welding deformation and good gap adaptability of the laser-MAG hybrid welding, thereby realizing the maintenance-free manufacturing process of the stainless steel beam structure” (Han, Col. 7, lines 6-13).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holabeck et al. (US 4,589,348 A), in view of Hirashima et al. (US 2015/0367863 A1).
Regarding claim 12, Holabeck teaches the elements of claim 7, as stated above. Holabeck does not explicitly teach cross beam components comprising first and second cross beams, wherein the first and second cross beams form a mounting cavity for the insertion of a floor. 
However, Hirashima teaches (Fig. 2-3): In a height direction of each of the two lower boundary beams (10), at least one of the plurality of cross beam components (20, 40) comprises a first cross beam (40) and a second cross beam (20) provided below the first cross beam (40), the first cross beam (40) and the second cross beam (20) form a mounting cavity, and a part of a floor (30) of the railway vehicle is inserted in the mounting cavity (Hirashima, Fig. 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Holabeck to include the first and second cross beams, separating a floor, as taught by Hirashima, in order to structurally reinforce the underframe bearing structure and allow the railway car to support increased loads without occupying a great amount of space. 
Regarding claim 13, Holabeck teaches the elements of claim 12, as stated above. Holabeck does not explicitly teach a first cross beam comprising a U-shaped beam and a connecting beam, and a second cross beam comprising a first horizontal beam, vertical beam, and second horizontal beam. 
	However, Hirashima teaches (Fig. 2-3): the first cross beam (40) comprises a U-shaped beam (Fig. 2) and a connecting beam (42) connected with the U-shaped beam, the connecting beam (42) being connected with the floor (30); and the second cross beam (20) comprises a first horizontal beam, a vertical beam and a second horizontal beam connected in sequence (annotated Fig. 2 below), the first horizontal beam and the second horizontal beam being located on two sides of the vertical beam respectively (annotated Fig. 2 below), and the first horizontal beam being connected with a side, away from the first cross beam (40), of the floor (30) (annotated Fig. 2 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Holabeck to include the first and second cross beams with their respective . 


    PNG
    media_image2.png
    484
    549
    media_image2.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holabeck et al. (US 4,589,348 A), in view of Tateishi et al. (US 10,029,709 B2).
Regarding claim 17, Holabeck teaches the elements of claim 1, as stated above. Holabeck further teaches (annotated Fig. 5 below): the underframe assembly further comprising: a pipe passage structure (channel enclosed by lower boundary beam 15, annotated Fig. 5 below), a side, facing a vehicle body of the rail vehicle, of at least one lower boundary beam (15) being provided with the pipe passage structure (annotated Fig. 5 below), wherein the pipe passage structure is a pipe passage channel disposed on the lower boundary beam (15) (annotated Fig. 5 below).

However, Tateishi teaches (Fig. 1): a plurality of piping holes (32a) through cross beam (3) of the underframe structure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tateishi to route a pipe through a channel in the underframe structure, as taught by Tateishi, in order to allow the passage of pipes along the vehicle underframe. For example, on a passenger vehicle with a bathroom, it would be obvious for one to route water passage pipes through the opening provided, in order to not have any additional holes running through the vehicle underframe.

    PNG
    media_image1.png
    402
    764
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 6, 8-11, 14-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 8 and its depending claims 9-11 and 14-16, the prior art fails to teach a plurality of connecting seats, each comprising: a first connecting plate, connected with the vertical plate; a second connecting plate, forming an included angle with the first connecting plate, the second connecting plate being connected with a corresponding cross beam component in the plurality of cross beam components; and a third connecting plate, forming an included angle with the first connecting plate and the second connecting plate respectively, the third connecting plate being connected with the first flat plate or the second flat plate. While Holabeck teaches (annotated Fig. 5 above): a plurality of connecting seats with a first connecting plate, second connecting plate, and third connecting plate, the examiner finds no obvious reason to modify the invention such that the second connecting plate is connected to the cross beam component while forming an included angle with the first and third connecting plates . Such a modification would require improper hindsight reasoning. 
Regarding claim 18 and its depending claim 19, the prior art fails to teach a reinforcing member located on one side, away from the vehicle body, of the pipe passage structure while being connected with a part of a corresponding lower boundary beam in the two lower boundary beams. While Holabeck teaches (annotated Fig. 5 above): a reinforcing member corresponding to a lower boundary beam, the examiner finds no obvious reason to modify the reinforcing member such that it is located on one side of the pipe passage structure, away from the vehicle body. Such a modification would require improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2080757-A: Teaches vehicle floor with branching air ducts. 
US-3486241-A: Teaches the elements of claim 19, including a main air duct (78), branch air duct (82, 84), and ventilation openings (88, 90) in each of the two lower boundary beams (16). 
US-3859928-A: Teaches a sleeper beam in connection with a center pin of a bolster through vertical plates. 
US-5465670-A: Teaches an angular reinforcement (86) connected to a top chord (12) of the rail vehicle. 
US-6324995-B1: Teaches a central hub (mounting frame) and a generally rectangular outer web connected to the central hub through four spaced ribs. The web and the ribs provide stiffness to the center filler plate to withstand stresses from the vertical loads and the compressive loads from the railway car body bolster.
CN-107628050-A: Teaches a sleeper beam with two web structures between two lower boundary beams, and a center pin mounted to the sleeper beam. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617